DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 4 are amended. Claim 3 is as previously presented. Claims 5-12 are newly added. Claim 2 is cancelled. Therefore, claims 1 and 3-12 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on June 23, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108634807 A, hereinafter Huang) in view of Yang (CN 204467868 U).
Regarding claim 1, Huang discloses a cooker (Page 3, Para. 2, line 1, “…multifunctional pressure cooker…”, where the, Page 3, Para. 3, line 1, “…Pressure cooker and air fryer are integrated on cover assembly…”) comprising: 
a housing (Modified Fig. 7, housing that contains pots for pressure cooking shown); 

    PNG
    media_image1.png
    909
    944
    media_image1.png
    Greyscale

Modified Figure 7, Huang
a pressure pot configured to be disposed in the housing (Page 3, Embodiment 1, Para. 1, line 1, “…multifunctional pot be equipped with pot body 109…”);
an air fryer pot configured to be disposed in the housing (Modified Fig. 9, Page 4, Para. 7, line 1, “As shown in figure 9, when realizing air fryer function, after placing fried basket…”); 

    PNG
    media_image2.png
    786
    1274
    media_image2.png
    Greyscale

Modified Figure 9, Huang
a heater disposed in the housing (Page 4, Para. 7, line 2, “…heating tube component 102 heats air…”), the heater being configured to heat air outside the air fryer pot when the air fryer pot is disposed in the housing (Page 2, Invention content, Para. 3, line 9 ,”…will heat Air afterwards flows into fried blue interior realization air fryer function…”, where the “fried blue interior” appears to be incorrectly translated and should refer to the fried basket); and 
a fan that blows the air heated by the heater into an inside space of the air fryer pot when the air fryer pot is disposed in the housing (Page 4, Para. 7, lines 2-3, “…Driving fan 104 rotates, and fan 104 blows hot-air and flowed by air seal ring, and hot-air enters fried indigo plant 107, realizes empty Gas fryer function.”, where the “fried indigo plant” 107 appears to be incorrectly translated as 107 refers to the fried basket or the air fryer pot); and 
a lid configured to cover the pressure pot when the pressure pot is disposed in the housing (Page 3, Embodiment 1, Para. 1, line 5, “…upper casing 101 that cover assembly is equipped with…”, where in modified Fig. 7, the casing 101 is seen to cover the pots within) and to cover the air fryer pot when the air fryer pot is disposed in the housing (Modified Fig. 9, Page 4, Para. 7, line 1, “…after placing fried basket, cover assembly is closed relative to pot body 109…”).
Huang does not disclose:
wherein the air fryer pot and the pressure pot are configured to be in contact with a same location of the lid.
However, Yang discloses, in the similar field of cooking appliances with frying baskets, an air fryer pot and a container that are embedded with each other (Page 3, Para. 3 from end, line 2, “…basket 2 is embedded on the inner pot 3, pot 3 is embedded on the outer pot 4 through the basket 2…”), where the location of the basket is shown to be in at the same level of the container when in contact with the lid (Modified Fig. 2, where the basket height is shown, where also the term ‘embedded’ implies that the two containers are aligned together). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fryer basket in Huang to be embedded in the pressure pot and have the containers be at the same level as taught by Yang.
	Regarding the feature of the height of the fryer basket, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Huang already discloses a fryer basket that is within a pressure pot, however the location of the fryer basket is shown to be lower within the pressure pot. Yang then discloses a similar setup of a fryer basket with an inner container, where the fryer basket is level with the inner container. Since there are limited configurations regarding the level of the fryer basket, Yang shows there to be reasonable levels of success in making the modification, and the end-result of having a frying basket capable of frying foods, it would be obvious to modify Huang with the teaching from Yang.

    PNG
    media_image3.png
    462
    1389
    media_image3.png
    Greyscale

Modified Figure 2, Yang
Regarding claim 11, Modified Huang teaches the apparatus according to claim 1, as set forth above, discloses wherein a bottom of the air fryer pot and a bottom of the pressure pot are configured to be located at a substantially same location in a vertical direction (Inherently disclosed in Huang, Fig. 9, where the air fryer basket and the pressure pot are centered in the middle of the cooking apparatus, meaning that they are vertically aligned).  
	Regarding claim 12, Modified Huang teaches the apparatus according to claim 1, as set forth above, discloses wherein the same heater is disposed in the housing when the air fryer pot is disposed in the housing and when the pressure pot is disposed in the housing (Inherently disclosed in Huang, Fig. 9, where the cover contains the heating element, where both the pressure and fryer pot are within the housing with the same heater).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108634807 A, hereinafter Huang) in view of Yang (CN 204467868 U) in further view of Fu et al. (CN 106175477 A, hereinafter Fu).
Regarding claim 3, Modified Huang teaches the apparatus according to claim 1, as set forth above.
Modified Huang does not disclose:
wherein the air fryer pot is provided with one or more air vents, the air heated by the heater flowing into the inside space of the air fryer pot through the air vents of the air fryer pot when the air fryer pot is disposed in the housing.
However, Fu discloses, in the same field of air fryers, an air fryer pot or basket with multiple air vents (Page 5, Para. 3, line 6, “…As shown in FIG. 4, basket 115 has no hole of the bottom wall and a porous side wall…”) where the heated air flows into the basket through the vents (Page 5, Para. 3, lines 6-7, “…hot air through a circular hole frying a food basket 115 on the side wall.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified air fryer basket from modified Huang with the air vents in an air fryer basket as taught by Fu.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing air circulation for increased efficiency in frying and user choice for finding a basket suitable for the food that they want to fry as stated by Fu, Page 5, Para. 3, lines 5-7, “…hot air through a circular hole frying a food basket 115…”, where, “…user frying basket can be selected according to the actual requirement suitable for frying food.”. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108634807 A, hereinafter Huang) in view of Yang (CN 204467868 U) in further view of Luo (CN 105996809 A1).
Regarding claim 4, Modified Huang teaches the apparatus according to claim 1, as set forth above.
Modified Huang does not disclose:
wherein the heater and the fan are disposed between a bottom of the air fryer pot and a bottom of the housing when the air fryer pot is disposed in the housing and are disposed between a bottom of the pressure pot and the bottom of the housing when the pressure pot is disposed in the housing.
However, Luo discloses, in the similar field of air fryers, an air fryer with the heater and fan (Abstract, lines 2-5, “…heat insulation cover is provided with a fan drive assembly and an electric heating tube, a fan drive assembly comprises a drive motor, an upper blade and a lower blade, upper blade, lower blade are respectively matched in shaft is installed on the driving motor, the driving motor drives the fan blades to rotate…”) located between the bottom of the pot and the bottom of the housing (Fig. 2, where the electric heating tube 5 and the fan blades 9 are shown below the bottom of the inner cooking chamber), where since the heater is below the cooking chamber, it would inherently be below the pressure pot in modified Huang. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heater and fan assembly in modified Huang from being located in the cover to being located between the bottom of the pot and the bottom of the housing as taught by Luo.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the cooking speed of the food through using the air heated rising principle, where the air circulation path is upwards and a food baking effect is achieved, as stated by Luo, Page 3, Para. 2 from end, lines 2-6, “…the hot air circulation
path 11 is formed upward. and the reflecting cover 13 is wave shape and forms heat reflecting
circulating path 12 and liner 2. air circulation path 11 reflection with the hot air circulation path 12 with which the inner container 2 is filled with food heating, ensures the heat of the heat source to achieve fast and uniformly heating the food, the food baking effect.”.
	Regarding claim 5, Modified Huang teaches the apparatus according to claim 4, as set forth above, discloses wherein when the pressure pot is disposed in the housing, the heater that is disposed between the bottom of the pressure pot and the bottom of the housing 2Application Number: 16/743,556Attorney Docket: SSTN 8852Response to Non-Final Office Action of March 30, 2022includes a highest portion that is located closer to the bottom of the pressure pot than a highest portion of the fan is, and when the air fryer pot is disposed in the housing, the highest portion of the heater, where the heater is disposed between the bottom of the air fryer pot and the bottom of the housing, is located closer to the bottom of the air fryer pot than the highest portion of the fan is (Inherently disclosed in modified Huang, where with the teaching of Huang and Yang, an air fryer pot and pressure pot are disclosed to be placed within a cooking apparatus, where with the teaching of Luo, the electric heating tube 5 is located closer to the bottom of the cooking chamber and the fan blade 9 is located below the electric heating tube).
Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108634807 A, hereinafter Huang) in view of Yang (CN 204467868 U) in view of Luo (CN 105996809 A1) and in further view of Zhu et al. (CN 204765197 U, hereinafter Zhu).
	Regarding claim 6, Modified Huang teaches the apparatus according to claim 5, as set forth above.
Modified Huang does not disclose:
wherein the one or more air vents includes a plurality of longitudinal air vents that are arranged in a circumferential direction of the air fryer pot, and that are located at a side wall of the air fryer pot, each of the plurality of longitudinal air vents extending along the circumferential direction.
However, Zhu discloses a plurality of longitudinal air vents that are along the circumference of the air fryer pot, located on the side wall of the pot, and the where vents extend along the circumferential direction (Fig. 2, 323 ventilating groove, where the grooves are extending in the circumferential direction and are longitudinal in shape). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the air frying basket or pot from modified Huang to include the longitudinal air vents as taught by Zhu.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having specific ventilation directions within the basket, as stated by Zhu, Page 3, Para. 4 from end, lines 1-3, “…the basket 32 is provided with a vent groove 323 and the ventilation groove 323 arranged around the basket center interval, specific setting way of ventilating slots 323 can be various variations…”.
	Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). From the teachings of Yang and Luo, both of the cooking apparatuses contain air frying baskets or pots that contain latitudinal air vents located circumferentially along the side wall. Zhu then discloses a variation in the shape of the air vent to be longitudinal. Since the end-result of the air vents providing ventilation remains the same, the shape of the air vent would a mere design choice for achieve specific air flow paths.
	Regarding claim 7, Modified Huang teaches the apparatus according to claim 6, as set forth above, discloses longitudinal dimension of each of the longitudinal air vents (Inherently disclosed in teaching from Zhu, where longitudinal air vents are shown). 
Modified Huang does not disclose:
wherein a distance between the bottom of the air fryer pot and a lowest portion of the heater below the bottom of the air fryer pot is smaller than the length of the air vent.
However, Luo discloses where the length of the air vent is longer than the distance between the air fryer pot and the heater (Fig. 3, the air vents 15 located on the air frying container, when shown in Fig. 2, are longer than the distance between the bottom of the air frying container and the heater). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the air vent length and pot to heater distance from modified Huang to where the air vent is longer than the pot to heater distance as taught by Luo.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of air vents that covered larger lengths of the side wall, as stated by Luo, Page 3, last Para., lines 6-7, “…an inner container 2 of the side wall is provided with several air holes 15, as shown in FIG. 4.”. 
	Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). From the teachings of Yang and Luo, both of the cooking apparatuses contain air frying baskets or pots that contain latitudinal air vents with latitudinal lengths larger than the heater to pot bottom distance. Zhu then discloses a variation in the shape of the air vent to be longitudinal. Since the end-result of the air vents providing ventilation remains the same, the shape of the air vent would a mere design choice for achieve specific air flow path and the air vents from Yang and Luo could be rotated 90 degrees to create longitudinal vents with the same lengths.
	Regarding claim 9, Modified Huang teaches the apparatus according to claim 6, as set forth above, discloses wherein two adjacent longitudinal air vents of the plurality of longitudinal air vents are spaced apart from each other by a distance that is smaller than a longitudinal dimension of each of the two adjacent longitudinal air vents (Inherently disclosed in teaching from Zhu, Fig. 2, where the air vents 323 have longer longitudinal lengths than the distance that they are spaced apart).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108634807 A, hereinafter Huang) in view of Yang (CN 204467868 U) in view of Luo (CN 105996809 A1) and in view of Zhu et al. (CN 204765197 U, hereinafter Zhu) and in further view of Trench Roca et al. (EP 2848169 A1, hereinafter Trench).
Regarding claim 8, Modified Huang teaches the apparatus according to claim 6, as set forth above, discloses spacing next to the heating and fan assembly (Inherently disclosed in teaching from Luo, where the heating and fan assembly shown in Fig. 2 inherently includes openings 17 on both sides).
Modified Huang does not disclose:
further comprising a plurality of legs that each extend from the bottom side of the housing toward the bottom side of the air fryer pot and that each overlap with at least one of the fan and the heater in a side view.
However, Trench discloses, in the similar field of air frying containers, a cooking container with a plurality of legs (Para. 0030, lines 1-3, “The food container 3 has supports 7, such as legs, attached to the lower part thereof which project downwards from the perforated lower wall 3a…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking appliance with the openings next to the heating and fan assembly from modified Huang to include the legs attached to the frying container as taught by Trench. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of providing spacing for the air frying container so that hot air flow can circulate, as stated by Trench, Para. 0030, lines 3 from end, “…providing a free space below the food container 3 through which said hot air flow can circulate in all directions.”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108634807 A, hereinafter Huang) in view of Yang (CN 204467868 U) in view of Luo (CN 105996809 A1) and in view of Zhu et al. (CN 204765197 U, hereinafter Zhu) and in further view of Popeil et al. (US 20090120303 A1, hereinafter Popeil).
Regarding claim 10, Modified Huang teaches the apparatus according to claim 6, as set forth above.
Modified Huang does not disclose:
wherein the air fryer pot includes a projection projecting outwardly from a top edge of the air fryer pot, and wherein the projection includes at least one portion that extends along the circumferential direction and that is located at a same location as one of the plurality of longitudinal air vents.
However, Popeil discloses, in the similar field of air frying apparatuses, an air frying container with projections protruding outwards from the top edge of the pot, where the projections extend along the circumferential direction of the pot (Fig. 29, where a projection is shown surrounding the latch hole 213 and along the top rim). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the air frying pot from modified Huang to include the projections as taught by Popeil.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of creating a positioning device on the projection to ensure that the lid can be securely closed over the air fryer pot, as stated by Popeil, Para. 0339, lines 5-9, “This lid is latched into a closed positioned in the cooking device by placing the lid over the open end of the outer housing and cooking vessel and passing the lid latch 212 projecting from the outer base cover 202 through a latch opening 213 in the lid.”.

Response to Arguments
Applicant’s arguments, see Pages 5-9, filed 06/23/2022, with respect to the rejection(s) of claim(s) 1-4 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding an air fryer pot and pressure pot in contact with a same location of the lid.
Regarding applicant’s argument about confusion over the housing structure in annotated Fig. 9 as it corresponds to the “pressure pot”. 
Annotated Fig. 9 has been fixed to where the housing is now shown properly and to be consistent with the housing of annotated Fig. 7. As shown in Fig. 7, the pressure pot 107 and the air fryer pot 108 are both held by the inner chamber or housing within the boiler body 109. Further, there is no structure to distinguish a pressure pot or an air fryer pot and limitations from the specification are not to be read into the claims.
	Regarding applicant’s argument about secondary references, such as Zhou, not disclosing a pressure pot for the newly added claims 5-12. 
Examiner finds this argument to be not persuasive as the pressure pot and air frying pot feature are taken from Huang, where secondary references such as Zhou in the Non-Final and Luo in the Final are used solely for the heating element feature. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
07/25/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761